MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                              May 24 2018, 6:05 am
this Memorandum Decision shall not be
                                                                         CLERK
regarded as precedent or cited before any                            Indiana Supreme Court
                                                                        Court of Appeals
court except for the purpose of establishing                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Steven Knecht                                           Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                              Attorney General of Indiana
Lafayette, Indiana
                                                        Matthew B. Mackenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jared Wayne Jessie,                                     May 24, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        04A03-1708-CR-1891
        v.                                              Appeal from the Benton Circuit
                                                        Court
State of Indiana,                                       The Honorable Rex W. Kepner,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        04C01-1207-FD-205



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 04A03-1708-CR-1891 | May 24, 2018          Page 1 of 5
                                         Statement of the Case
[1]   While on probation for possession of synthetic marijuana as a Class D felony,

      Jared Jessie (“Jessie”) violated the terms of his probation by using synthetic

      marijuana. As a result of this violation, which Jessie admitted, the trial court

      ordered him to serve the balance of his sentence in the county jail. Jessie argues

      that the trial court abused its discretion in ordering him to serve the balance of

      his sentence because he has four children and mental health issues. Finding no

      abuse of the trial court’s discretion, we affirm.


[2]   We affirm.


                                                        Issue
               Whether the trial court abused its discretion when it ordered
               Jessie to serve the balance of his sentence in jail.


                                                        Facts
[3]   In February 2013, Jessie pled guilty to Class D felony possession of synthetic

      marijuana, and the State dismissed five additional charges. The trial court

      sentenced him to three years, with one year executed on work release and two

      years on supervised probation.1 One of his probation terms was not to use or

      possess any alcohol or illegal drugs.




      1
       Jessie’s three-year sentence was to run consecutively to a sentence imposed for a probation violation in
      another cause.




      Court of Appeals of Indiana | Memorandum Decision 04A03-1708-CR-1891 | May 24, 2018                Page 2 of 5
[4]   In March 2016, the State filed a petition to revoke Jessie’s probation. The

      petition alleged that Jessie had violated probation by possessing alcohol, deadly

      weapons, and marijuana. The petition was subsequently amended to allege

      that Jessie had tested positive for marijuana and that he had failed to pay child

      support. Jessie admitted the violations contained in the petition, and the trial

      court ordered him to serve two years in a community corrections program.


[5]   In March 2017, the State filed another petition to revoke Jessie’s probation.

      This petition alleged that Jessie had possessed synthetic marijuana and that his

      drug screen had tested positive for synthetic marijuana. The petition was

      amended in April 2017 to include an allegation that Jessie had committed Class

      A misdemeanor resisting law enforcement.


[6]   At a hearing on the March 2017 petition to revoke, Jessie admitted that he had

      possessed synthetic marijuana and had failed a drug test. He also admitted that

      he had had several probation violations for drug use since 2004 and that the

      State had given him “good deals” in the past such as supervised probation,

      house arrest, and work release. (Tr. 24). He also testified that he had four

      children, and his mother testified that Jessie suffered from mental health issues.

      The evidence at the hearing further revealed that Jessie’s children do not live

      with him and that he was in arrears on his child support obligation. In

      addition, Jessie testified that he had used synthetic marijuana because he had

      not thought that it would be detected on a drug screen.




      Court of Appeals of Indiana | Memorandum Decision 04A03-1708-CR-1891 | May 24, 2018   Page 3 of 5
[7]   At the conclusion of the hearing, the trial court observed that Jessie had not

      successfully completed any programs since 2004. Thereafter, the trial court

      revoked Jessie’s probation and ordered him to serve the remaining 540 days of

      his sentence in the county jail. Jessie now appeals.


                                                  Decision
[8]   Jessie argues that the trial court abused its discretion when it ordered him to

      serve the balance of his sentence in the county jail after he violated his

      probation. However, probation is a matter of grace and a conditional liberty

      that is a favor, not a right. State v. Vanderkolk, 32 N.E.3d 775, 777 (Ind. 2015).

      Once a trial court has exercised its grace in this regard, it has considerable

      leeway in deciding how to proceed when the conditions of placement are

      violated. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). If this discretion

      were not given to trial courts and sentences were scrutinized too severely on

      appeal, trial courts might be less inclined to order probation. Id. Accordingly, a

      trial court’s sentencing decision for a probation violation is reviewable for an

      abuse of discretion. Id. An abuse of discretion occurs when the trial court’s

      decision is clearly against the logic and effect of the facts and circumstances. Id.

      If a trial court finds that a person has violated his probation before termination

      of the probationary period, the court may order execution of all or part of the

      sentence that was suspended at the time of the initial sentencing. IND. CODE §

      35-38-2-3.




      Court of Appeals of Indiana | Memorandum Decision 04A03-1708-CR-1891 | May 24, 2018   Page 4 of 5
[9]    Here, Jessie does not dispute that he violated the terms of his probation.

       Rather, he argues that the trial court abused its discretion by ordering him to

       serve his entire sentence because he has four children to support and will not be

       able to get help for his mental illness in the county jail. However, as the State

       points out, the “record in this case very clearly shows that [Jessie] had

       previously been offered chance after chance over the course of his adult life and

       the progression of the instant case.” (State’s Br. 11). The trial court’s decision

       to deny Jessie yet another chance is amply supported by the record and not

       clearly against the logic and effect of the facts and circumstances before the

       court. The trial court was well within its discretion when it ordered Jessie to

       serve his entire previously suspended sentence.


[10]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 04A03-1708-CR-1891 | May 24, 2018   Page 5 of 5